Order filed June 18, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00513-CV
                                    ____________

                      BENEDICT EMESOWUM, Appellant

                                          V.

                    CHRISTMAS EVE MORGAN, Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1061501

                                      ORDER

      According to information provided to this court, appellant is attempting to
appeal the trial court’s order sustaining the contest to his affidavit of indigence.
Our records do not reflect that appellant is attempting to appeal from a final,
appealable order.

      The clerk’s record has not been filed in this appeal. To determine our
jurisdiction over this appeal, and if jurisdiction exists, whether appellant is entitled
to proceed without the advance payment of costs, we issue the following order for
a partial clerk’s record.

      We order the Harris County Clerk to file a partial clerk’s record with the
clerk of this court on or before July 9, 2015. In order that this court may ascertain
its jurisdiction over the appeal, the partial clerk’s record shall contain (1) the
judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal.   In addition, the partial clerk’s record shall contain: (4) appellant’s
affidavit of indigence; (5) the contest(s) to the affidavit of indigence, if any; (6) the
trial court’s order ruling on any contest; (7) any other documents pertaining to the
claim of indigence and the contests thereto.



                                         PER CURIAM